 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   RENNIE NORELLI,                            Case No. CV 18-00768 CJC (AFM)
12
                         Plaintiff,
            v.                                  ORDER DISMISSING FIRST
13
                                                AMENDED COMPLAINT WITH
14   SCOTT KERNAN, et al.,                      LEAVE TO AMEND
15
                         Defendants.
16

17         On January 30, 2018, plaintiff, a state prisoner formerly confined at Corcoran
18   State Prison in Corcoran, California, filed a Complaint (ECF No. 1) in this pro se
19   civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff subsequently was granted
20   leave to proceed without prepayment of the filing fees. (ECF No. 11.)
21         The Complaint named as defendants Scott Kernan, Secretary of the California
22   Department of Corrections and Rehabilitation (“CDCR”); Kathleen Allison, Director
23   of the CDCR’s “Adult Division”; Victoria Rodriguez, a Probation Officer with the
24   Los Angeles County Probation Office; and several “Doe” defendants. Plaintiff
25   named each defendant in his or her official as well as individual capacity. (Id. at 3-
26   5.) Plaintiff’s claims appear to arise from plaintiff’s time subject to “post release
27   community supervision” (“PRCS”). (Id. at 2.) According to California courts, PRCS
28   is similar to parole and former prisoners are monitored by county probation officers.
 1   See, e.g., People v. Jones, 231 Cal. App. 4th 1257, 1266 (2014) (“PRCS is similar to
 2   parole,” and is monitored by county probation officers).
 3         The Court screened the Complaint prior to ordering service for purposes of
 4   determining whether the action is frivolous or malicious; fails to state a claim on
 5   which relief may be granted; or seeks monetary relief against a defendant who is
 6   immune from such relief. See 28 U.S.C. §§ 1915(e)(2), 1915A(b); 42 U.S.C.
 7   § 1997e(c)(1). The Court’s screening of the pleading under the foregoing statutes is
 8   governed by the following standards. A complaint may be dismissed as a matter of
 9   law for failure to state a claim for two reasons: (1) lack of a cognizable legal theory;
10   or (2) insufficient facts under a cognizable legal theory. See Balistreri v. Pacifica
11   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990); see also Rosati v. Igbinoso, 791 F.3d
12   1037, 1039 (9th Cir. 2015) (when determining whether a complaint should be
13   dismissed for failure to state a claim under 28 U.S.C. § 1915(e)(2), the court applies
14   the same standard as applied in a motion to dismiss pursuant to Rule 12(b)(6)). In
15   determining whether the pleading states a claim on which relief may be granted, its
16   allegations of material fact must be taken as true and construed in the light most
17   favorable to plaintiff. See Love v. United States, 915 F.2d 1242, 1245 (9th Cir. 1989).
18   However, the “tenet that a court must accept as true all of the allegations contained
19   in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662,
20   678 (2009). Nor is the Court “bound to accept as true a legal conclusion couched as
21   a factual allegation.” Wood v. Moss, 134 S. Ct. 2056, 2065 n.5 (2014) (citing Iqbal,
22   556 U.S. at 678). Rather, a court first “discounts conclusory statements, which are
23   not entitled to the presumption of truth, before determining whether a claim is
24   plausible.” Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1129 (9th Cir. 2013). Then,
25   “dismissal is appropriate where the plaintiff failed to allege enough facts to state a
26   claim to relief that is plausible on its face.” Yagman v. Garcetti, 852 F.3d 859, 863
27   (9th Cir. 2017) (internal quotation marks omitted, emphasis added).
28

                                                2
 1         Further, since plaintiff is appearing pro se, the Court must construe the
 2   allegations of the pleading liberally and must afford plaintiff the benefit of any doubt.
 3   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also Alvarez v. Hill, 518
 4   F.3d 1152, 1158 (9th Cir. 2008) (because plaintiff was proceeding pro se, “the district
 5   court was required to ‘afford [him] the benefit of any doubt’ in ascertaining what
 6   claims he ‘raised in his complaint’”) (alteration in original). However, the Supreme
 7   Court has held that “a plaintiff’s obligation to provide the ‘grounds’ of his
 8   ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
 9   recitation of the elements of a cause of action will not do. . . . Factual allegations
10   must be enough to raise a right to relief above the speculative level . . . on the
11   assumption that all the allegations in the complaint are true (even if doubtful in fact).”
12   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted,
13   alteration in original); see also Iqbal, 556 U.S. at 678 (To avoid dismissal for failure
14   to state a claim, “a complaint must contain sufficient factual matter, accepted as true,
15   to ‘state a claim to relief that is plausible on its face.’ . . . A claim has facial
16   plausibility when the plaintiff pleads factual content that allows the court to draw the
17   reasonable inference that the defendant is liable for the misconduct alleged.” (internal
18   citation omitted)).
19         In addition, Fed. R. Civ. P. 8(a) (“Rule 8”) states:
20                A pleading that states a claim for relief must contain: (1) a
                  short and plain statement of the grounds for the court’s
21
                  jurisdiction . . .; (2) a short and plain statement of the claim
22                showing that the pleader is entitled to relief; and (3) a
                  demand for the relief sought, which may include relief in
23
                  the alternative or different types of relief.
24

25   (Emphasis added). Rule 8(d)(1) provides: “Each allegation must be simple, concise,
26   and direct. No technical form is required.” Although the Court must construe a
27   pro se plaintiff’s pleadings liberally, a plaintiff nonetheless must allege a minimum
28   factual and legal basis for each claim that is sufficient to give each defendant fair

                                                 3
 1   notice of what plaintiff’s claims are and the grounds upon which they rest. See, e.g.,
 2   Brazil v. United States Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir. 1995); McKeever
 3   v. Block, 932 F.2d 795, 798 (9th Cir. 1991) (a complaint must give defendants fair
 4   notice of the claims against them). If a plaintiff fails to clearly and concisely set forth
 5   factual allegations sufficient to provide defendants with notice of which defendant is
 6   being sued on which theory and what relief is being sought against them, the pleading
 7   fails to comply with Rule 8. See, e.g., McHenry v. Renne, 84 F.3d 1172, 1177-79
 8   (9th Cir. 1996); Nevijel v. Northcoast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981).
 9   A claim has “substantive plausibility” if a plaintiff alleges “simply, concisely, and
10   directly [the] events” that entitle him to damages. Johnson v. City of Shelby, 135
11   S. Ct. 346, 347 (2014). Failure to comply with Rule 8 constitutes an independent
12   basis for dismissal of a pleading that applies even if the claims are not found to be
13   wholly without merit. See McHenry, 84 F.3d at 1179; Nevijel, 651 F.2d at 673.
14         Following careful review of the initial Complaint, the Court found that it failed
15   to comply with Rule 8 because it failed to state a short and plain statement of each
16   claim that was sufficient to give each defendant fair notice of what plaintiff’s claims
17   are and the grounds upon which they rest. In addition, its allegations appeared
18   insufficient to state any claim upon which relief may be granted. Accordingly, the
19   Complaint was dismissed with leave to amend. See Rosati, 791 F.3d at 1039 (“A
20   district court should not dismiss a pro se complaint without leave to amend unless it
21   is absolutely clear that the deficiencies of the complaint could not be cured by
22   amendment.”) (internal quotation marks omitted). If plaintiff desired to pursue this
23   action, he was ordered to file a First Amended Complaint no later than thirty (30)
24   days after the date of the Court’s Order, remedying the deficiencies discussed in the
25   Court’s Order. Further, plaintiff was admonished that, if he failed to timely file a
26   First Amended Complaint, or failed to remedy the deficiencies of this pleading as
27   discussed herein, the Court would recommend that this action be dismissed without
28   leave to amend and with prejudice. (ECF No. 15.)

                                                 4
 1          Following an extension of time, plaintiff filed a First Amended Complaint
 2   (“FAC”) on July 26, 2018. (ECF No. 19.) In the FAC, plaintiff names as defendants
 3   Victoria Rodriguez, a Deputy Probation Officer, and the Los Angeles County
 4   Probation Department (“County”). Defendant Rodriguez is named in both her
 5   individual and official capacities. (Id. at 2-3.) Plaintiff alleges that defendants
 6   directed “actions . . . against plaintiff in the City of Los Angeles, California, on the
 7   dates of November 18, 2014, through July 23, 2015. (Id. at 2.) Plaintiff seeks
 8   monetary damages. (Id. at 20.)
 9          Following careful review of the FAC, the Court finds that it once again fails to
10   comply with Rule 8 because it fails to state a short and plain statement of each claim
11   that is sufficient to give each defendant fair notice of what plaintiff’s claims are and
12   the grounds upon which they rest. In addition, its allegations appear insufficient to
13   state any claim upon which relief may be granted. Accordingly, the FAC is dismissed
14   with leave to amend. See Rosati, 791 F.3d at 1039 (“A district court should not
15   dismiss a pro se complaint without leave to amend unless it is absolutely clear that
16   the deficiencies of the complaint could not be cured by amendment.”) (internal
17   quotation marks omitted).
18          If plaintiff desires to pursue this action, he is ORDERED to file a Second
19   Amended Complaint no later than thirty (30) days after the date of this Order,
20   remedying the deficiencies discussed below. Further, plaintiff is admonished that,
21   if he fails to timely file a Second Amended Complaint, or fails to remedy the
22   deficiencies of this pleading as discussed herein, the Court will recommend that this
23   action be dismissed without further leave to amend and with prejudice.1
24
     1   Plaintiff is advised that this Court’s determination herein that the allegations in the First
25
     Amended Complaint are insufficient to state a particular claim should not be seen as
26   dispositive of that claim. Accordingly, although this Court believes that you have failed to
     plead sufficient factual matter in your pleading, accepted as true, to state a claim to relief
27   that is plausible on its face, you are not required to omit any claim or defendant in order to
28   pursue this action. However, if you decide to pursue a claim in a Second Amended
     Complaint that this Court has found to be insufficient, then this Court, pursuant to the
                                                    5
 1   A.     Rule 8
 2          Plaintiff’s FAC once again violates Rule 8 and fails to state a plausible claim
 3   against any named defendant. The FAC purports to raise four claims, but plaintiff
 4   does not specify which claim is being raised against which defendant. (ECF No. 19
 5   at 4-6.) The FAC then includes a section entitled “Supporting Facts” in which
 6   plaintiff sets forth information concerning provisions of California law (id. at 6-7,
 7   10) and plaintiff’s medical issues and his arrest, conviction, and sentencing history
 8   (id. at 6-8, 11-13); plaintiff also sets forth his contacts with defendant Rodriguez (id.
 9   at 7-12). It is not clear which of these “facts” pertain to which of plaintiff’s claims,
10   but plaintiff incorporates all of the preceding paragraphs of his FAC into his Claim I
11   (id at 13), and then into his Claim II, including the paragraphs setting forth plaintiff’s
12   Claim I (id. at 15). Similarly, plaintiff incorporates all of his preceding paragraphs
13   and each of his earlier claims into his Claim III (id. at 16) and his Claim IV (id. at
14   18). Plaintiff purports to raise his Claim I against the County (id. at 14), his Claim II
15   against defendant Rodriguez (id. at 15), his Claim III against the County (id. at 16),
16   and his Claim IV against Rodriguez (id. at 18).                However, because plaintiff
17   incorporates each of the proceeding claims into his other claims, it appears that
18   plaintiff may be attempting to raise all four claims against both defendants.
19          Plaintiff alleges that he was released from state prison on November 6, 2014,
20   after serving 20 years and 2 months of a life term, and that he was “‘discharged’
21   without state parole supervision.” (Id. at 6.) The Court notes that, on September 13,
22   2018, plaintiff filed a change of address herein indicating that plaintiff is again
23   confined to a state prison, the Richard J. Donovan Correctional Facility in San Diego,
24   California. (ECF No. 22.)
25          In the FAC, plaintiff alleges that, although he was discharged without parole
26
     provisions of 28 U.S.C. § 636, ultimately may submit to the assigned district judge a
27   recommendation that such claim be dismissed with prejudice for failure to state a claim,
28   subject to your right at that time to file Objections with the district judge as provided in the
     Local Rules Governing Duties of Magistrate Judges.
                                                    6
 1   supervision on November 16, 2014, he was placed on PRCS pursuant to state law.
 2   (ECF No. 19 at 6.) Plaintiff reported to the Los Angeles County Probation Office in
 3   November 2014, and he met with defendant Victoria Rodriguez. (Id. at 7.) Plaintiff
 4   alleges that he requested “assistance” with housing, clothing, identification, food,
 5   transportation, medical and mental health services, but defendant Rodriguez told
 6   plaintiff that no “assistance” was available. Rodriguez directed plaintiff to an “on-
 7   site social worker,” who did not refer plaintiff to any services or programs. (Id.)
 8   Defendant Rodriguez was “aware of plaintiff’s” mental and medical problems, and
 9   she did not investigate plaintiff’s “mental health issues.” (Id. at 8.) Defendant
10   Rodriguez informed plaintiff that she was going to “start drug testing on plaintiff”
11   although plaintiff had been told by a “drug counselor” that the counselor was going
12   to recommend that drug testing was not needed. (Id.) Plaintiff alleges that, although
13   defendant Rodriguez “had the time, resources, and inclination to start drug testing,
14   she refused to give plaintiff any assistance.” (Id. at 8-9.) In December 2014,
15   defendant Rodriguez told plaintiff to “go to the Welfare Office.” (Id. at 9.)
16         Plaintiff “started to question why he was even on probation.” (Id. (emphasis
17   removed).) Plaintiff alleges that he was entitled to receive various social services
18   under state law. (Id. at 9-10.) Following a “residency check” by a “team” with the
19   Los Angeles Police Department, which plaintiff alleges was “sent” by Rodriguez, in
20   March 2015, plaintiff was “evicted” and began sleeping in his car. (Id. at 11.)
21         Plaintiff was arrested for shoplifting in March 2015, and sentenced to a 30-day
22   term in county jail. After his release, plaintiff returned to living in a car, although
23   plaintiff was assigned by the court in connection with the petty theft to a “mental
24   health clinic.” (Id. at 11-12.) In April 2015, plaintiff reported to the “probation
25   office” and learned that he had a new probation officer. (Id. at 12.)
26         Plaintiff was told by the new probation officer to report to the office within
27   five days of May 20, 2015, but plaintiff “did not make that 5-day appointment,” and
28   he was arrested on June 21, 2015, for failing to report to probation. (Id. at 12-13.)

                                               7
 1   Plaintiff alleges that he was released on July 23, 2015, without probation. (Id. at 13.)
 2          In his Claim I, plaintiff alleges that the County violated plaintiff’s “right to be
 3   free from Cruel and Unusual Punishment” under the Eighth Amendment, by failing
 4   to “properly supervise and care for plaintiff.” In this same “claim,” plaintiff also
 5   references his due process and equal protection rights. (Id. at 14.) In his Claim II,
 6   plaintiff alleges that defendant Rodriguez violated plaintiff’s “right to Due Process
 7   and Equal Protection” by “following and maintaining a policy statement, ordinance,
 8   regulation, or decision officially adopted and promulgated by the governmental [sic]
 9   municipality [sic] she’s employed by.” (Id. at 15.) Plaintiff also alleges in this same
10   “claim” that defendant Rodriguez violated plaintiff’s rights under the Cruel and
11   Unusual Punishment Clause of the Eighth Amendment by “her failure to properly
12   supervise and care for plaintiff while under court-ordered supervision.” (Id.) In his
13   Claim IV, plaintiff again alleged that defendant Rodriguez violated his rights to due
14   process and equal protection under the Eighth and Fourteenth Amendments by
15   “demonstrating ‘deliberate indifference’ against [sic] plaintiff’s disability.” Plaintiff
16   also references the Americans with Disabilities Act in this claim, and alleges that
17   Rodriguez violated plaintiff’s “rights as a disable[d] person” by ignoring “plaintiff’s
18   disability.” (Id. at 18.)
19          Because plaintiff references what appear to be multiple claims within each of
20   his “claims,” because he incorporates all of his factual allegations and each of his
21   preceding claims into each of the later claims, and because he fails to link any of the
22   multiple legal theories that he references to any of the specific factual allegations in
23   the FAC, plaintiff’s pleading fails to set forth a minimum factual or legal basis for
24   each claim that is sufficient to give each defendant fair notice of what plaintiff’s
25   claims are and the grounds upon which they rest. Since plaintiff is a pro se litigant,
26   the Court must construe the allegations of the FAC liberally and must afford plaintiff
27   the benefit of any doubt. That said, the Supreme Court has made clear that the Court
28   has “no obligation to act as counsel or paralegal to pro se litigants.” Pliler v. Ford,

                                                 8
 1   542 U.S. 225, 231 (2004). Further, plaintiff’s FAC must be adequate to meet the
 2   minimal requirement of Rule 8 that a pleading set forth sufficient factual allegations
 3   to allow each defendant to discern what he or she is being sued for. See McHenry,
 4   84 F.3d at 1177; see also Twombly, 550 U.S. at 555 (“[f]actual allegations must be
 5   enough to raise a right to relief above the speculative level”). In addition, the
 6   Supreme Court has held that, while a plaintiff need not plead the legal basis for a
 7   claim, the plaintiff must allege “simply, concisely, and directly events” that are
 8   sufficient to inform the defendants of the “factual basis” of each claim. Johnson, 135
 9   S. Ct. at 347. Here, plaintiff’s FAC once again fails to set forth a simple, concise,
10   and direct statement of the factual events giving rise to each claim that is sufficient
11   to allow the defendants to discern what they are being sued for.
12         In addition, to the extent that plaintiff is purporting to raise a federal civil rights
13   claim against defendant Rodriguez, plaintiff alleges that Rodriguez is a probation
14   officer who was supervising plaintiff while he was on PRCS. Therefore, Rodriguez
15   is entitled to absolute immunity for any claims for damages arising from the
16   imposition of allegedly unconstitutional parole or probation conditions. See Swift v.
17   California, 384 F.3d 1184, 1189 (9th Cir. 2004). The imposition of conditions of
18   probation or parole is a “quasi-judicial” function for which probation or parole
19   officials are entitled to absolute immunity. Id. at 1188-89. It is the nature of the
20   function performed, not the role or identity of the actor that determines the scope of
21   absolute immunity. See, e.g., Engebretson v. Mahoney, 724 F.3d 1034, 1039 (9th
22   Cir. 2013) (“the Supreme Court has emphasized this functional approach for
23   determining when public officials may claim absolute immunity under § 1983”). The
24   Ninth Circuit has held that, where a specific condition was imposed as the result of
25   “particularized and discretionary decisions by parole officers” as authorized by state
26   law, the officers are entitled to absolute immunity from claims for damages. See,
27   e.g., Thornton v. Brown, 757 F.3d 834, 839-40 (9th Cir. 2013); Frantom v. White,
28   627 Fed. Appx. 613, 614 (9th Cir. Dec. 16, 2015) (“defendants were entitled to

                                                  9
 1   absolute immunity for imposing [GPS] monitoring as a condition of [plaintiff’s]
 2   probation pursuant to their discretionary authority” under California law) (now
 3   citable for its persuasive value per Ninth Circuit Rule 36-3); see also France v.
 4   Brown, 2017 U.S. Dist. Lexis 20183, at *5 (S.D. Cal. Feb. 13, 2017). Accordingly,
 5   to the extent that plaintiff is raising a federal civil rights claim against defendant
 6   Rodriguez for the imposition of conditions of plaintiff’s supervision, such as
 7   requiring plaintiff to continue to be subjected to drug testing, it appears that defendant
 8   Rodriguez would be entitled to absolute immunity. However, to the extent that
 9   plaintiff may be purporting to raise a claim against defendant Rodriguez arising from
10   allegations that she enforced or implemented plaintiff’s PRCS conditions in an
11   “unconstitutionally arbitrary or discriminatory manner,” plaintiff may be able to state
12   such a claim if he sets forth, “simply, concisely, and directly” the factual allegations
13   giving rise each such claim. See Johnson, 135 S. Ct. at 347; Thornton, 757 F.3d at
14   840. Plaintiff’s FAC fails to point to any specific conditions that he alleges defendant
15   Rodriguez enforced in an “unconstitutionally arbitrary or discriminatory manner.”
16         Based on the factual allegations of the FAC, it appears that defendant
17   Rodriguez was assigned as plaintiff’s supervising officer only from mid-November
18   2014 (ECF No. 19 at 7) until April 2015 (id. at 12), a period of less than six months.
19   Further, plaintiff alleges that he was confined to a County jail facility for
20   approximately thirty days during the brief period of time in which Rodriguez was
21   plaintiff’s supervising officer. (Id. at 11.)
22         Moreover, it appears that plaintiff’s FAC, at least in part, purports to claim that
23   the defendants failed to follow provisions of California law in his supervision in
24   connection with the PRCS program. To the extent that plaintiff is purporting to raise
25   a federal civil rights claim against any defendant arising from a defendant’s alleged
26   violation of state law, a defendant’s alleged failure to comply with state law does not
27   give rise to a federal civil rights claim. Rather, in order to state a federal civil rights
28   claim against a particular defendant for violation of his civil rights, plaintiff must

                                                 10
 1   allege that a specific defendant, while acting under color of state law, deprived him
 2   of a right guaranteed under the Constitution or a federal statute. See West v. Atkins,
 3   487 U.S. 42, 48 (1988). “A person deprives another ‘of a constitutional right, within
 4   the meaning of section 1983, if he does an affirmative act, participates in another’s
 5   affirmative acts, or omits to perform an act which he is legally required to do that
 6   causes the deprivation of which [the plaintiffs complains].’” Leer v. Murphy, 844
 7   F.2d 628, 633 (9th Cir. 1988) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.
 8   1978) (emphasis and alteration in original)). Further, “[g]overnment officials may
 9   not be held liable for the unconstitutional conduct of their subordinates under a theory
10   of respondeat superior.” Iqbal, 556 U.S. at 676.
11         For these reasons, the Court finds that plaintiff’s FAC violates Rule 8 and fails
12   to state a claim against any defendant upon which relief may be granted.
13   B.    Claims against the County and Rodriguez in her official capacity
14         The FAC once again purports to name defendant Rodriguez in her official
15   capacity. (ECF No. 19 at 3.) Defendant Rodriguez appears to be an employee of the
16   Los Angeles County Probation Department. (Id. at 3, 6).
17         The Supreme Court has held that an “official-capacity suit is, in all respects
18   other than name, to be treated as a suit against the entity.” Kentucky v. Graham, 473
19   U.S. 159, 166 (1985). Such a suit “is not a suit against the official personally, for the
20   real party in interest is the entity.” Graham, 473 U.S. at 166. Further, an “official-
21   capacity suit is, in all respects other than name, to be treated as a suit against the
22   entity.” Kentucky, 473 U.S. at 166. Accordingly, plaintiff’s claims against defendant
23   Rodriguez, or any employee of the Los Angeles County Probation Department, in his
24   or her official capacity, is treated the same as a suit against the County.
25         To raise a federal civil rights claim against a local government entity such as
26   the County, the local government entity “may not be sued under § 1983 for an injury
27   inflicted solely by its employees or agents. Instead, it is when execution of a
28   government’s policy or custom, whether made by its lawmakers or by those whose

                                                11
 1   edicts or acts may fairly be said to represent official policy, inflicts the injury that the
 2   government as an entity is responsible under § 1983.” Monell v. Dep’t of Social
 3   Servs. of City of New York, 436 U.S. 658, 694 (1978); see also Connick v. Thompson,
 4   563 U.S. 51, 60 (2011) (“local governments are responsible only for their own illegal
 5   acts”).
 6          Here, the FAC fails to set forth any factual allegations that a specific policy or
 7   custom promulgated by the County was the “actionable cause” of a specific
 8   constitutional violation. See Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1146 (9th
 9   Cir. 2012) (“Under Monell, a plaintiff must also show that the policy at issue was the
10   ‘actionable cause’ of the constitutional violation, which requires showing both but
11   for and proximate causation.”). In addition, liability against the County arising from
12   an improper custom or policy may not be premised on an isolated incident. See, e.g.,
13   Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) (“Liability for improper custom
14   may not be predicated on isolated or sporadic incidents; it must be founded upon
15   practices of sufficient duration, frequency and consistency that the conduct has
16   become a traditional method of carrying out policy.”); Thompson v. City of
17   Los Angeles, 885 F.2d 1439, 1443-44 (9th Cir. 1989) (“Consistent with the
18   commonly understood meaning of custom, proof of random acts or isolated events
19   are insufficient to establish custom.”), overruled on other grounds, Bull v. City &
20   County of San Francisco, 595 F.3d 964, 981 (9th Cir. 2010) (en banc). Plaintiff’s
21   FAC fails to set forth any factual allegations concerning any practice or custom of
22   the County that he alleges was a “traditional method of carrying out policy” that
23   caused an alleged constitutional violation. Although the FAC alleges that plaintiff
24   spoke to other men who had been released from state prison and who also were not
25   receiving assistance under the state laws that plaintiff alleges the County was
26   violating (ECF No. 19 at 10, 12-13), the allegation that more than one former state
27   prisoner in Los Angeles County was dissatisfied with the services being provided by
28   the County while the former prisoners were on supervised release does not give rise

                                                 12
 1   to a reasonable inference that the County or defendant Rodriguez violated plaintiff’s
 2   federal rights because of a practice, custom, or policy of the County.
 3         Accordingly, the Court finds that plaintiff’s FAC fails to set forth factual
 4   allegations sufficient to allow the Court to draw a reasonable inference that any
 5   employee of the County (in his or her official capacity) is liable for any alleged
 6   constitutional violation. See, e.g., Iqbal, 556 U.S. at 678.
 7   C.    Americans with Disabilities Act (“ADA”)
 8         Plaintiff’s FAC references the ADA (ECF No. 19 at 5-6, 11, 18), and alleges
 9   that he has “mental health issues,” “suffers from Hep-C [sic], left eye cataract, and
10   food issues,” and “severe depression and mood swings.” (Id. at 7-8.) Plaintiff,
11   however, does not set forth a simple, concise, and direct statement of any claim he
12   intends to raise pursuant to the ADA.
13         Title II of the ADA prohibits a public entity from discriminating against a
14   qualified individual with a disability in the provision of a program, activity, or
15   service. 42 U.S.C. § 12132 (“no qualified individual with a disability shall, by reason
16   of such disability, be excluded from participation in or be denied the benefits of the
17   services, programs, or activities of a public entity, or be subjected to discrimination
18   by any such entity” (emphasis added)). In order to state a claim for monetary
19   damages pursuant to Title II of the ADA, plaintiff must set forth factual allegations
20   that: (1) he is a qualified individual with a disability; (2) a defendant intentionally
21   deprived him of participation in or otherwise discriminated against plaintiff with
22   regard to the provision of a service, program, or activity; and (3) such exclusion or
23   discrimination was by reason of his disability. See, e.g., Lovell v. Chandler, 303 F.3d
24   1039, 1052 (9th Cir. 2002); Lee v. City of L.A., 250 F.3d 668, 691 (9th Cir. 2001)
25   (Title II of the ADA prohibits public entities from discriminating against the disabled,
26   as well as from excluding the disabled from participating in or benefitting from a
27   public program, activity, or service, “solely by reason of disability”). In addition,
28   plaintiff must show intentional discrimination. See T.B. v. San Diego Unified Sch.

                                               13
 1   Dist., 806 F.3d 451, 467 (9th Cir. 2015) (“If a plaintiff seeks monetary damages for
 2   a violation of . . . the ADA, he must show that the defendant acted with intent to deny
 3   him the benefits of the public program or a reasonable accommodation.”); see also
 4   Mendoza v. Roman Catholic Archbishop, 824 F.3d 1148, 1150 (9th Cir. 2016) (in an
 5   ADA case, the plaintiff must demonstrate either that “a discriminatory animus is the
 6   reason for the challenged action” or that “discrimination is one of two or more
 7   reasons for the challenged decision”).         The appropriate test for intentional
 8   discrimination is the deliberate indifference standard, which, in this context,
 9   “requires both knowledge that a harm to a federally protected right is substantially
10   likely, and a failure to act upon that likelihood.” Duvall v. Cnty of Kitsap, 260 F.3d
11   1124, 1138-39 (9th Cir. 2001) (as amended); see also Lovell, 303 F.3d at 1056
12   (“compensatory damages are not available under Title II . . . absent a showing of
13   discriminatory intent”). Moreover, the ADA applies only to public entitles, and not
14   individuals. See Lovell, 303 F.3d at 1052; see also Vinson v. Thomas, 288 F.3d 1145,
15   1156 (9th Cir. 2002) (holding that “a plaintiff cannot bring an action under 42 U.S.C.
16   § 1983 against a State official in her individual capacity to vindicate rights created
17   by Title II of the ADA”).
18         Here, plaintiff’s FAC does not simply, concisely, and directly set forth factual
19   allegations that raise a reasonable inference that any entity defendant intentionally
20   deprived plaintiff of participation in, or otherwise discriminated against him with
21   regard to, the provision of a service, program, or activity; and that such exclusion or
22   discrimination was because of a disability.
23         Further, to the extent that the FAC appears to be purporting to raise a claim
24   pursuant to the ADA against defendant Rodriguez, plaintiff is admonished that the
25   ADA only provides a cause of action against public entities and not individual
26   defendants. See Vinson, 288 F.3d at 1156.
27         Accordingly, for the reasons stated above, the Court finds that plaintiff’s FAC
28   fails to state a claim against any defendant upon which relief may be granted.

                                               14
 1                                       ************
 2         If plaintiff still desires to pursue this action, he is ORDERED to file a
 3   Second Amended Complaint no later than thirty (30) days after the date of this
 4   Order, remedying the pleading deficiencies discussed above.               The Second
 5   Amended Complaint should bear the docket number assigned in this case; be labeled
 6   “Second Amended Complaint”; and be complete in and of itself without reference to
 7   the original Complaint, the First Amended Complaint, or any other pleading,
 8   attachment, or document.
 9         The clerk is directed to send plaintiff a blank Central District civil rights
10   complaint form, which plaintiff is encouraged to utilize. Plaintiff is admonished that
11   he must sign and date the civil rights complaint form, and he must use the space
12   provided in the form to set forth all of the claims that he wishes to assert in a Second
13   Amended Complaint.
14         In addition, if plaintiff no longer wishes to pursue this action, he may request
15   a voluntary dismissal of the action pursuant to Federal Rule of Civil Procedure 41(a).
16   The clerk also is directed to attach a Notice of Dismissal form for plaintiff’s
17   convenience.
18         Plaintiff is further admonished that, if he fails to timely file a Second
19   Amended Complaint, or fails to remedy the deficiencies of this pleading as
20   discussed herein, the Court will recommend that the action be dismissed with
21   prejudice on the grounds set forth above and/or for failure to diligently
22   prosecute.
23         IT IS SO ORDERED.
24

25   DATED: 10/17/2018
26
                                             ____________________________________
27                                               ALEXANDER F. MacKINNON
28                                           UNITED STATES MAGISTRATE JUDGE

                                               15
